United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Winters, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1792
Issued: March 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 16, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 20, 2008. The record also contains a
May 28, 2008 decision denying her request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated authorization for massage
therapy; and (2) whether the Office properly determined that appellant’s application for
reconsideration was insufficient to warrant further merit review.
FACTUAL HISTORY
The Office accepted that appellant sustained a lumbosacral strain and aggravation of
lumbar degenerative disc disease causally related to an August 4, 1983 employment incident.
Appellant retired from federal employment in 1988.

An attending orthopedic surgeon, Dr. William Winternitz, Jr., indicated in an August 8,
2001 report that appellant should continue weekly massages. In a November 19, 2002 letter, the
Office noted that appellant had been receiving massage therapy for over six years and asked
Dr. Winternitz to discuss the benefits to appellant. By report dated December 11, 2002,
Dr. Winternitz stated that appellant had received significant benefit from massage therapy. He
stated that massage therapy reduced pain and increased range of motion in the spine and the
benefit, while temporary, was also cumulative.
The Office referred appellant for a second opinion examination by Dr. Jerrold Sherman,
an orthopedic surgeon. In a report dated April 20, 2003, Dr. Sherman reviewed the medical
history and provided results on examination, diagnosing osteoarthritis and osteoporosis of the
lumbar spine with radicular pain. In a report dated December 30, 2003, he stated: “I do not
believe [appellant] will benefit from further physical therapy, massage, acupuncture or aroma
therapy, none of which have been demonstrated to have curative benefits for osteoporosis with
degenerative disc disease.”
Appellant was referred to Dr. Arthur Auerbach, a Board-certified orthopedic surgeon,
selected as a referee physician to resolve the conflict in the medical evidence. In a report dated
January 20, 2005, Dr. Auerbach reviewed appellant’s history and results on examination. He
diagnosed chronic back strain and diffuse degenerative disc disease. Dr. Auerbach stated:
“Orthopedically, [appellant] does not need massage therapy. Although, massage
therapy may feel good and temporarily alleviate part of the claimant’s pain, it will
not cure or relieve the effects of her problem. According to the Occupational
Medical Practice Guidelines, Second Edition, of the American College of
Occupational Environmental Medicine, physical modalities such as massage have
no proven efficacy in treating acute low back symptoms. Insufficient scientific
testing exists to determine the effectiveness of these therapies. They may have
some value in the short term, at home local application of heat or cold are as
effective as those performed by therapists. However, daily back exercises, which
[appellant] can do at home, have shown to be of great benefit and is the better
course of treatment.”
By letter dated February 10, 2006, the Office notified appellant that it proposed to
terminate authorization for massage therapy treatment. By decision dated March 21, 2006, it
terminated authorization for massage therapy.
Appellant requested reconsideration and submitted additional medical evidence from
Dr. Thomas Pattison, a physiatrist.1 In a report dated December 16, 2006, Dr. Pattison stated that
he had received materials from appellant, including a magazine article on massage therapy, but a
more scientific and medical basis was needed to justify the treatment.

1

Prior to requesting reconsideration, appellant submitted a request for a hearing before an Office hearing
representative, which was denied as untimely by decision dated January 26, 2007. She also requested an appeal to
the Board, which was dismissed by order dated April 26, 2007 as appellant withdrew her appeal. Docket No. 07857 (issued April 26, 2007).

2

In a decision dated June 14, 2007, the Office reviewed the case on its merits and denied
modification of the March 21, 2006 decision.
Appellant requested reconsideration and submitted a December 6, 2007 report from
Dr. Marko Bodor, a physiatrist, who provided results on examination and stated: “I can attest to
the fact that [appellant] benefits from weekly massage therapy for her myofascial pain, and given
that these problems will not get better over time, she will likely continue to benefit from them in
the future.” Dr. Bodor also stated that, as appellant did not require invasive or interventional
medical treatments, it would not be unreasonable for her to continue to have some insurance
coverage in this regard. In a report dated June 20, 2007, Dr. Pattison stated that appellant found
the massage therapy helpful with her calf pain and reported clear-cut benefits from this therapy.
By decision dated March 20, 2008, the Office reviewed the case on its merits and denied
modification.
Appellant again requested reconsideration of her claim. She resubmitted the December 6,
2007 report from Dr. Bodor and an x-ray report from 2004 diagnosing degenerative disc disease.
In a decision dated May 28, 2008, the Office found the application for reconsideration
was insufficient to warrant further merit review.
LEGAL PRECEDENT -- ISSUE 1
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of the monthly compensation.2 In interpreting section 8103(a), the Board
has recognized that the Office has broad discretion in approving services provided under the Act
to ensure that an employee recovers from his or her injury to the fullest extent possible in the
shortest amount of time.3 It has administrative discretion in choosing the means to achieve this
goal and the only limitation on the Office’s authority is that of reasonableness.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability. To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.5

2

5 U.S.C. § 8103(a).

3

R.L., 60 ECAB

(Docket No. 08-855, issued October 6, 2008); Janice Kirby, 47 ECAB 220 (1995).

4

Daniel J. Perea, 42 ECAB 214 (1990) (holding that an abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts).
5

Furman G. Peake, 41 ECAB 361 (1990).

3

It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.6
ANALYSIS -- ISSUE 1
Appellant received massage therapy as part of the authorized medical benefits for her
accepted lumbar strain and aggravation of lumbar degenerative disc disease. There was a
disagreement between an attending physician, Dr. Winternitz and a second opinion physician,
Dr. Sherman, regarding the benefit of continuing massage therapy treatment. The Act provides
that, if there is a disagreement between and attending physician and an Office physician, a third
physician shall make an examination.7 The Office referred appellant to Dr. Auerbach for a
referee examination.
Dr. Auerbach provided a complete report that reviewed appellant’s history and the
medical evidence, providing a rationalized opinion that appellant did not need massage therapy.
He noted that such therapy had no proven efficacy in treating acute low back symptoms and that
other treatments, such as back exercises, provided a better treatment. The Board finds that
Dr. Auerbach provided a rationalized medical opinion based on a complete background. As
noted above, a rationalized opinion from a referee physician is entitled to special weight and it
represents the weight of the evidence in this case. The Office met its burden of proof to
terminate authorization for massage therapy.
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to appellant.8 Following the
termination decision, appellant submitted a June 20, 2007 report from Dr. Pattison, who indicated
that appellant found massage therapy to be helpful and wanted to continue. Dr. Bodor stated in a
December 6, 2007 report that appellant benefited from massage therapy for myofascial pain.
The Office has, as noted above, broad discretion in determining the benefits authorized
under 5 U.S.C. § 8103(a). Drs. Pattison and Bodor provide general statements that appellant felt
she benefited from the massage therapy. However, they did not provide a complete medical
history or discuss other appropriate treatments. The physicians did not provide any explanation as
to how massage therapy would cure or reduce the period of disability associated with appellant’s
accepted conditions. The Board finds that the Office did not abuse discretion in denying massage
therapy after March 20, 2006.

6

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

7

5 U.S.C. § 8123(a). The Office’s regulations state that this is called a referee examination. 20 C.F.R.
§ 10.321 (2008).
8

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

4

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,9 the Office’s regulations provides that a claimant may
obtain review of the merits of the claim by submitting a written application for reconsideration
that sets forth arguments and contains evidence that either: “(i) shows that OWCP erroneously
applied or interpreted a specific point of law; (ii) advances a relevant legal argument not
previously considered by OWCP; or (iii) constitutes relevant and pertinent evidence not
previously considered by OWCP.”10 Section 10.608(b) states that any application for review that
does not meet at least one of the requirements listed in section 10.606(b)(2) will be denied by the
Office without review of the merits of the claim.11
ANALYSIS -- ISSUE 2
On reconsideration appellant did not attempt to show that the Office erroneously applied
or interpreted a specific point of law or advance a relevant legal argument not previously
considered by the Office. In addition, she did not submit any new and relevant medical evidence
on the issue of continuing medical benefits for massage therapy. The December 6, 2007 report
had been considered by the Office in its March 20, 2008 merit decision.
The Board accordingly finds appellant did not meet any of the requirements on 20 C.F.R.
§ 10.606(b)(2) in her application for reconsideration. Pursuant to 20 C.F.R. § 10.608, the Office
properly declined to reopen the case for review of the merits of the claim.
CONCLUSION
The Office met its burden of proof to terminate authorization for massage therapy. On
reconsideration, appellant did not meet the requirements of 20 C.F.R. § 10.606(b)(2).

9

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”)
10

20 C.F.R. § 10.606(b)(2).

11

20 C.F.R. § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 28 and March 20, 2008 are affirmed.
Issued: March 25, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

